Citation Nr: 9906067	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-22 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1968.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1996, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right knee disability is currently 
manifested by chronic pain, numbness, swelling, stiffness and 
weakness of the right lower extremity.


CONCLUSION OF LAW

The criteria for an increased evaluation, not to exceed 60 
percent, for a right knee disability are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 
4.71a Diagnostic Codes 5055, 5256, 5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the right knee disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right knee disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for a right knee disability was granted 
via a rating decision of March 1968.  An evaluation of 20 
percent was assigned.  A rating decision of June 1969 reduced 
this evaluation to 10 percent.  A rating decision of July 
1995 raised the veteran's rating to 20 percent, and a rating 
of September 1995 again raised it to 30 percent, following 
right total knee replacement in August 1995.

A VA hospital summary shows the veteran admitted on August 
21, 1995 for right total knee arthroplasty (TKA).  He was 
noted to have some problems with range of motion following 
the procedure.  He only reached 0-30 degrees range of motion 
at post-operative day four.  He was placed on a CPM machine, 
on which he reached 90 degrees of knee flexion prior to 
discharge.  He was discharged is good condition on August 31, 
1995.

The report of a VA examination, conducted in October 1996, 
shows the veteran giving a history of swelling, pain and 
stiffness in the right leg.  He reported that he had been 
undergoing physical therapy from September 1995 until October 
1996.

Examination showed a tender, swollen right knee.  Swelling 
was noted to be 1+.  There was no detectable deformity.  
There was no subluxation, lateral instability, non-union, 
loose motion, malunion, or atrophy.  Range of motion of the 
right knee was from 0 extension to 90 degrees flexion.  
Rotation, abduction, and adduction were all 0 degrees.  The 
impression given was status post TKA with residual pain, 
swelling and stiffness.

X-ray examination showed status post TKA with no evidence of 
loosening.  The hardware appeared intact and the visualized 
osseous structures were unremarkable.  The impression given 
was status post TKA without evidence of loosening.

The Board notes the veteran's testimony at his personal 
hearing, conducted in November 1998.  He stated that he was 
not experiencing pain in his right knee joint since 
replacement, but that he has aches in his femur, shin, and 
ankle.  He reported that he can not walk long distances.  He 
stated that he can not stand or sit for long.  He reported 
that there is not a thing he can do without experiencing 
pain.  The only time he is without pain is when he is asleep.  

He stated that he can no longer cut his grass, and that he 
only goes out to go to church and to the doctor.  He stated 
that he takes relaxants, anti-inflammatories, and pain 
medication for his right knee.  He stated that could walk 
approximately 10-15 feet before he would feel the need to 
stop.  He reported that he had to stop three times on the 162 
mile drive to the hearing.  He complained of numbness in the 
front of the right knee.  He stated that his right foot falls 
asleep.  He stated that he does not experience much heat or 
swelling, but that he must wear a brace when he goes out.

The veteran is currently evaluated under 38 C.F.R. § 4.71 
Diagnostic Code 5055 for knee replacement.  This rating code 
calls for a minimum rating of 30 percent for intermediate 
degrees of residual weakness, pain, or limitation of motion.  
It is noted that it should be rated analogously to Diagnostic 
Codes 5256, 5261, and 5262.  A rating of 60 percent is 
assigned if there is are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity. 

The Board concludes that the veteran's testimony regarding 
pain and weakness of the affected extremity is credible.  
Although he has testified that the artificial joint itself is 
capable of movement without extreme pain, he has reported 
constant pain in all other parts of the right lower 
extremity, and he has testified that he can not walk more 
than 10 to 15 feet without the need to stop and rest.  
Objective medical records show continuing pain, stiffness and 
swelling.  

The veteran has also reported numbness, both of the right 
knee and the foot.  The Board finds that his overall 
disability picture more nearly approximates the criteria for 
a 60 percent evaluation.  Therefore, as noted above, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  


ORDER

Entitlement to an increased evaluation, not to exceed 60 
percent, for a right knee disability is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


